Citation Nr: 1038925	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  03-32 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the residuals of an injury 
of the lumbar segment of the spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to July 1979.  

This appeal comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2003 rating decision by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

Upon reviewing the claims folder, it was determined by the Board 
that additional development needed to be accomplished.  Hence, in 
September 2008, the claim was remanded so that development could 
occur.  The claim has since been returned to the Board for 
review.  


FINDING OF FACT

A lower back disorder is not shown to be causally or 
etiologically related to service.  


CONCLUSION OF LAW

Residuals of an injury of the lumbar segment of the spine were 
not incurred or aggravated during the active service.  38 
U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the Veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify by means of letters sent to the 
Veteran from the agency of original jurisdiction (AOJ).  
Additional information was provided to the Veteran via the 
Statement of the Case (SOC) and the Supplemental Statement of the 
Case (SSOC) that have been issued over the course of this appeal.  
Moreover, specific Dingess-type information was provided to the 
Veteran via the SSOC.  These pieces of correspondence informed 
the Veteran of what evidence was required to prevail on his claim 
for service connection, and of his, and VA's, respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  The 
information provided also notified the Veteran that that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded, in compliance 
with Dingess.

The Federal Circuit Court and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of the 
adjudication - as a whole, is unaffected because the appellant is 
still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 
444 F.3d at 1328, 1333- 34), and also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The US Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the United States Supreme Court has reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court, in essence, held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

If any notice deficiency is present in this case, the Board finds 
that: (1) based on the communications sent to the claimant over 
the course of this appeal, the claimant clearly has actual 
knowledge of the evidence the claimant is required to submit in 
this case; and (2) based on the claimant's contentions as well as 
the communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.

VA has informed the Veteran of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the Veteran notice of the 
VCAA, which spelled out the requirements of the VCAA and what the 
VA would do to assist the Veteran.  The VA informed the Veteran 
that it would request records and other evidence, but that it was 
the Veteran's responsibility to ensure that the VA received the 
records.  The Veteran was told that he should inform the VA of 
any additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, the VA 
obtained the Veteran's available medical treatment records and 
those other records that the VA was made aware thereof. 

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated actual 
knowledge of the evidence, which was needed to establish the 
claim, and VA has obtained all relevant evidence.  Moreover, the 
claimant has demonstrated an understanding of the evidence 
required to substantiate the claim.  In sum, the claimant was 
provided the information necessary such that any defective 
predecisional notice error was rendered non-prejudicial in terms 
of the essential fairness of the adjudication.  Thus, the Board 
finds that although there may be a VCAA deficiency, the evidence 
of record is sufficient to rebut this presumption of prejudice as 
the record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication process 
in this case was preserved.

Additionally, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The record 
indicates that the Veteran, as a result of the Board's Remand of 
September 2008, underwent an examination of his back.  The 
examination involved a review of the claims file, a thorough 
examination of the Veteran, and an opinion that was supported by 
sufficient rationale.  Therefore, the Board finds that the 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the Veteran's 
claim.

Moreover, the Veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The Veteran availed himself of this opportunity and 
provided testimony before the undersigned.  During that hearing, 
the Veteran described the symptoms he was suffering therefrom.  
He further spoke of the manifestations that had been produced by 
his purported disability since he was discharged from service.  
The Veteran was given notice that the VA would help his obtain 
evidence but that it was up to the Veteran to inform the VA of 
that evidence.  During the course of this appeal, the Veteran has 
proffered documents and statements in support of his claim.  It 
seems clear that the VA has given the Veteran every opportunity 
to express his opinions with respect to the issue now before the 
Board and the VA has obtained all known documents that would 
substantiate the Veteran's assertions.

The VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for the 
benefit sought.  In this instance, the VA obtained the Veteran's 
available medical treatment records and those other records that 
the VA was made aware thereof.  As such, the VA obtained those 
records and they have been included in the claims folder, 
available for review.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated actual 
knowledge of the evidence, which was needed to establish the 
claim, and since VA has obtained all relevant evidence.  The 
claimant demonstrated an understanding of the evidence required 
to substantiate the claim for service connection.  The claimant 
discussed the pertinent criteria and submitted supporting 
evidence and he has indicated that there was no further evidence 
to submit.  The criteria were discussed in the SOC and the SSOC, 
and the claimant was told why his claim could not be granted 
pursuant to the requisite criteria.

In sum, the claimant was provided the information necessary such 
that any defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may have 
been a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that this 
error was not prejudicial to the claimant and the essential 
fairness of the adjudication process in this case was preserved.  
As there is no indication that any failure on the part of VA to 
provide additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  As such, the Veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Additionally, the Board finds there has been substantial 
compliance with its September 2008 remand instructions.  The 
Board notes that the Court has noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall violation when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  The 
record indicates that the AMC scheduled the Veteran for a medical 
examination and the Veteran attended that examination.  The 
examiner reviewed the claims folder prior to examining the 
Veteran, examined the Veteran, and proffered an opinion in 
accordance with the remand instructions.  The results were then 
returned to the AMC and the AMC issued a rating in the form of a 
Supplemental Statement of the Case (SSOC) after reviewing the 
results of that examination.  Based on the foregoing, the Board 
finds that the AMC substantially complied with the mandates of 
its remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(finding that a remand by the Board confers on the Veteran the 
right to compliance with the remand orders).

The Veteran has come before the VA claiming that he now suffers 
from a lower back disability that was caused by an altercation in 
the barracks where he was kicked in the left lower back.  He 
maintains that he sought treatment while he was on active duty 
and that this injury lead to the development of mild degenerative 
disc disease at L5-S1 with moderate to severe symptomatology.  He 
asks that VA benefits be awarded for this condition.  

Under 38 U.S.C.A. §38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(b), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is identified 
as such in service (or within the presumption period under 38 
C.F.R. § 3.307) and the Veteran presently has the same condition; 
or (2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and there 
is a showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology to 
the service member's present condition.  Savage v Gober, 10 Vet. 
App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the in-
service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which has 
stated that ". . . a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  The Court has held that when 
aggravation of a service member's nonservice-connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service-connected.  Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).  The Court has also held that 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

The records regarding back problems address cervical spine 
complaints, including several cervical diskectomies and one 
fusion between 1983 and 1984, and then beginning in 1989 also 
refer to low back problems.  The records refer to a cervical 
spine injury incurred when he was hit with a bat in December 
1982, exacerbated by a whiplash injury incurred in a July 1983 
motor vehicle accident.  In addition, records dated in August 
1989 refer to another automobile accident that occurred one week 
earlier in which the Veteran's automobile was at a complete stop 
when it was struck from behind by another vehicle.  Later that 
day the Veteran began experiencing severe neck and low back pain.  
The diagnostic impression was cervical/lumbosacral strain, acute, 
status post intracervical fusion.  Of particular interest is a 
June 2008 VA medical treatment record in which the examiner 
opined the following:  

Patient continues with worse back pain more 
difficult walking (as patient notes he was 
kicked in back while in the military as 
likely as not his back pain resulted from 
this injury) his present pain and 
degenerative disc disease are consistent 
with this type of injury.  Patient 
depressed because [of] disability.  

The Board would point out that since the Veteran was discharged 
from service, the above June 2008 report is the only medical 
evidence that possibly links the Veteran's current back disorder 
with his military service.  

The Veteran's Social Security Administration (SSA) records have 
been obtained and included in the claims folder for review.  
Materials received from the SSA included private medical records 
and also included a copy of an April 1987 letter from SSA 
advising the Veteran that his disability benefits would be 
terminated because SSA had ascertained that he was able to work.  
It is also noted that none of the SSA records etiologically link 
the Veteran's lower back disability with his military service or 
any incident therein.  

The report of a VA compensation and pension examination performed 
in March 1999 refers to the service member's history of back 
problems, and contains the following diagnosis:  "mild 
degenerative disk disease with L5-S1, with moderate to severe 
symptomatology."  The examiner added that it was extremely 
unlikely that the subligamentous herniation at L5-S1 with mild 
degenerative disk disease that is currently present is a result 
of someone kicking the claimant in the back in 1979.  The 
examiner added:  "That is to say, I don't think his present 
condition is likely to be related to one kick in the lumbar spine 
in 1979."  

In conjunction with his claim for benefits and in response to the 
Board's remand of 2008, the Veteran underwent a VA orthopedic 
examination in May 2009.  Before the examiner examined the 
Veteran, he reviewed the Veteran's entire claims file as well as 
private and VA medical treatment records.  Upon completion of the 
examination, the board certified orthopedic surgeon provided the 
following opinion:

	. . . A thorough history and physical 
have also been performed.  It is my opinion 
that it is less likely as not that [the] 
patient's current low back problem is 
related to his 1979 history.  Dr. F.'s 
compensation and pension evaluation in 1999 
is consistent with my opinion.  Dr. P. in 
2008 made a very general stated [noted 
above] that his back problem may be related 
to his in-service [injury] in 1979.  This 
[statement] did not indicate there was any 
type of review of the medical records nor 
was a complete history and physical 
performed at that time.  It appears that 
this comment . . . is only a comment 
concerning [the] patient's low back 
problem.  Patient's limited range of motion 
is primarily a result of pain.  He also has 
generalized weakness and lack of endurance, 
fatigability as a result of being in a 
wheelchair and a scooter for the past four 
years. . . .

The only other evidence of record concerning the Veteran's 
claimed back disability comes from the Veteran himself.  In 
determining whether evidence submitted by the Veteran is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements 
that he has proffered during the course of this appeal have not 
been contradictory.  However, his statements have been vague and 
he has not proffered any supporting documents that would 
corroborate his assertions.  He has not submitted any statements 
from fellow service members who could verify that the Veteran was 
actually in a barracks fight and that his back was injured.  He 
has not provided any buddy statements or statements from 
relatives that would corroborate the chronicity of symptoms he 
claims he has experienced since leaving the service.  Moreover, 
except for the statement provided in June 2008 by the VA doctor, 
who relied upon the Veteran's own statements concerning 
chronicity, none of the medical evidence supports the Veteran's 
assertions.  The Board therefore finds that the statements 
themselves, while credible, are not probative and they do not add 
weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. 
App. 145 155-156 (1996).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has further clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 
Information in the service medical treatment records and the 
post-service medical records does not support the Veteran's 
contentions that he now suffers a lower back disability that 
began while he was on active duty.  The Board finds that the 
Veteran's lay statements concerning this disability are not 
consistent with service and it is not competent to show in-
service occurrence because the lower back disability itself is 
not capable of lay observation.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not 
competent to provide testimony regarding nexus); see also Barr v. 
Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical 
evidence is not always required to establish the elements of in-
service incurrence and nexus); Gutierrez v. Principi, 19 Vet. 
App. 1, at 8-9 (2004) (lay persons are competent to report 
objective signs of illness in Persian Gulf War illness cases).  

Nevertheless, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the appellant's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr.

The Board does not doubt the credibility of the Veteran in 
reporting his beliefs that he now suffers from a lower back 
disability that may have been caused by his military service.  
The Board also believes that the Veteran is sincere in expressing 
his opinion with respect to the etiology of the purported 
disorder.  However, the matter at hand involves complex medical 
assessments that require medical expertise.  See Jandreau.  The 
Veteran is not competent to provide more than simple medical 
observations.  He is not competent to provide complex medical 
opinions regarding the nature of his purported condition.  See 
Barr.  Thus, the lay assertions are not competent or sufficient.

The Board must weigh the credibility and probative value of any 
available medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it pertains 
to obtaining an overview of a service member's medical history, 
is not a requirement for private medical opinions.  A review of 
the claims file by a VA examiner, without more, does not 
automatically render the VA examiner's opinion competent or 
persuasive since the claims file is a tool to assist in 
familiarity for the physician with the claims file, and 
conversely a private medical opinion may not be discounted solely 
because the opining clinician did not review the claims file as 
there are other means by which a physician can become aware of 
critical medical facts, such as a history of treating the service 
member for an extended period of time and/or reviewing pertinent 
medical literature.  The relevant focus is not on whether the 
clinician had access to the claims file, but instead on whether 
the clinician was "informed of the relevant facts" in rendering 
a medical opinion.  Thus, when VA refers to facts obtained from 
review of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out those 
facts and explain why they were necessary or important in forming 
the appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid and 
well-reasoned opinion.  The Court further held that a medical 
opinion that contains only data and conclusions is not entitled 
to any weight and a review of the claims file cannot compensate 
for lack of the reasoned analysis required in a medical opinion, 
which is where most of the probative value of a medical opinion 
comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In sum, in Nieves-Rodriguez, the Court indicated that it 
is the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical opinion.

As reported above, the only medical statement that somewhat 
supports the Veteran's assertions is the one made by the VA 
doctor in June 2008.  Yet, in that instance, the doctor did not 
point to established facts in his opinion.  He merely stated that 
the Veteran was suffering from a back disability that may have 
been related to an inservice-injury.  The Board further notes 
that the examiner did not provide any type of an analysis nor did 
he provide any additional documentation that would have bolstered 
his statements.  In this instance, the doctor did not review in 
detail the pertinent medical records, he did not discuss the 
salient facts, and he failed to provide a complete rationale for 
all conclusions presented, as noted in the discussion above.  See 
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

The other medical opinion of note is the one that was provided by 
the board-certified orthopedist in May 2009.  The examiner has 
reviewed the complete claims folder including the statements 
provided by the Veteran.  He did discuss the statement provided 
by the doctor in June 2008 and he also pointed to the examination 
accomplished in 1999.  The examiner was not equivocal, vague, or 
ambiguous with his opinion that the current back disability was 
not the result of the Veteran's military service.  The orthopod 
reviewed in detail the pertinent medical records, discussed the 
salient facts, and provided complete rationale for all 
conclusions presented, as noted in the discussion above.

Accordingly, the Board attaches the most significant probative 
value to the VA opinion of May 2009 as it appears to be well 
reasoned, detailed, consistent with other evidence of record, and 
included an access to the accurate background of the service 
member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.).  The Board 
further finds that the comment provided by the doctor in May 2008 
is not probative such that service connection can be granted.

In the Veteran's claim, a permanent disability of the lumbar 
segment of the spine or lower back was not noted while the 
Veteran was on active duty.  Nor does competent and probative 
medical evidence the current disability with the Veteran's 
military service or any incident therein.  Therefore, after 
reviewing the Veteran's claims folder, the Board finds that the 
record is without sufficient competent evidence supportive of a 
finding that the purported disability in question became manifest 
or otherwise originated during his active duty service.  
Moreover, the record does not show the purported disorder is 
etiologically related to his military service, or any incident 
therein, or to a service-connected disability.  For the above 
reasons, the Board concludes that the preponderance of the 
evidence is against the Veteran's claims for service connection 
for a low back disorder.  Therefore, the benefit of the doubt 
rule is not for application.  Thus, the Veteran's claim for 
entitlement to service connection is denied.


ORDER

Service connection for the residuals of an injury of the lumbar 
segment of the spine is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


